ITEMID: 001-109363
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: COMMITTEE
DATE: 2012
DOCNAME: CASE OF SERGEYEV AND OTHERS v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Administrative proceedings;Article 6-1 - Fair hearing);Violation of Article 1 of Protocol No. 1 - Protection of property (Article 1 para. 1 of Protocol No. 1 - Deprivation of property);Violation of Article 6 - Right to a fair trial (Article 6 - Enforcement proceedings;Article 6-1 - Reasonable time);Violation of Article 1 of Protocol No. 1 - Protection of property (Article 1 para. 1 of Protocol No. 1 - Peaceful enjoyment of possessions)
JUDGES: Anatoly Kovler;Erik Møse;Mirjana Lazarova Trajkovska
TEXT: 6. All the applicants except Ms N. Krivtsova and Ms M. Barzakova were at the material time members of the Russian military forces and took part in peace-keeping operations in former Yugoslavia. Ms N. Krivtsova’s and Ms M. Barzakova’s late husbands were also members of the Russian military forces and took part in the same operations.
7. All those servicemen sued their respective military units in courts for payment of outstanding daily allowance allegedly due to them on account of their military missions abroad.
8. On various dates the courts allowed the applicants’ claims and awarded them monetary compensation. The judgements became binding and enforceable but were not enforced by the authorities. The details of the judgments appear in the Appendix below.
9. On the dates specified in the Appendix, the Presidium of the Moscow Circuit Military Court quashed the judgments by way of supervisory review, considering that the lower courts had erroneously applied the domestic material law. As a result, the applicants’ claims were dismissed.
10. The relevant domestic law governing the supervisory review procedure at the material time is summed up in the Court’s judgments in the cases of Ryabykh (see Ryabykh v. Russia, no. 52854/99, §§ 31-42, ECHR 2003IX) and Sobelin and Others (see Sobelin and Others v. Russia, nos. 30672/03 et al., §§ 33-42, 3 May 2007).
11. In 2001-2005 judgments delivered against the public authorities were executed in accordance with a special procedure established, inter alia, by the Government’s Decree No. 143 of 22 February 2001 and, subsequently, by Decree No. 666 of 9 September 2002, entrusting execution to the Ministry of Finance (see further details in Pridatchenko and Others v. Russia, nos. 2191/03 et al., §§ 33-39, 21 June 2007).
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: 6-1
P1-1
VIOLATED_BULLETPOINTS: P1-1-1
